DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-29-2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 59-64, 67, 70-72,m 74-76, and 78-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (2011/0258878) in view of Chen (4,922,636).
Regarding claim 59, Jones teaches a footwear securing member comprising a section of a first material, wherein the first material is polymeric (i.e. rubber, figs 1-6, member 12, para 0016), the section having at least a top surface (fig 6) and a bottom surface (fig 5), the footwear securing member comprising 
at least one connecting body of a second material (figs 1-6, member 12, para 0016); the connecting body comprising 
a hub (figs 1-6, member 16) being configured to connect to an object, the hub having a proximal end and a distal end, the hub extending at least partially between the top surface and the bottom surface.
Jones does not specifically teach the connecting body comprising a flange radially projecting from the hub, the flange being encapsulated by the first material forming an interface between the flange wherein the second material are polymeric, and wherein the interface consists of the first material fused to the second material.
Chen teaches a footwear structure having a connecting body (figs 14-21, member 102) comprising 
a flange radially (figs 14-21, member 106) projecting from the hub, the flange being encapsulated by the first material forming an interface between the flange (fig 20, members 134 and 138) wherein the second material are polymeric (col 5, lines 13-14), and 
wherein the interface consists of the first material fused (i.e. mold, col 4, lines 18-20) to the second material.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Jones by using the fusing technique and replacing the connecting body, as taught by Chen, in order to prevent the connecting body from pulling out of the first material (Chen, col 4, lines 1-3).
Regarding claim 60, the modified structure Jones-Chen discloses the first material is softer (i.e. rubber, Jones, para 0016) than the second material (i.e. metal, Jones, para 0016 and i.e. plastic, Chen, col 5, lines 8-9). It is clear that rubber is softer than metal or plastic.  
Regarding claim 61, the modified structure Jones-Chen teaches all limitations of claim 59 and Chen further teaches the flange has an outer edge and an interior region and comprises at least one aperture within the interior region, the first material occupying the apertures (col 4, lines 18-20).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Jones by using the fusing of Chen, in order to prevent the connecting body from pulling out of the first material (Chen, col 4, lines 1-3).
Regarding claim 62-64, the modified structure Jones-Chen teaches all limitations of claim 59, but silence about the hub has a thickness defined by the distance between the proximal end and the distal end, that is at least 1.5 times a thickness of the flange at an outer edge. However, fig 15 of Chen showing that the hub thickness (members 116 and 118) is about 1.5, or 2, or 3 times thicker than the flange thickness (member 120).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Jones by using the thickness relationship of Chen, in order to prevent the connecting body from pulling out of the first material (Chen, col 4, lines 1-3).
Regarding claim 67, the modified structure Jones-Chen teaches all limitations of claim 59 and Chen further teaches the outer lateral surface of the hub is at least partially surrounded by and fused with the first material (fig 20, col 4, lines 18-20).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Jones by using the fusing technique, as taught by Chen, in order to prevent the connecting body from pulling out of the first material (Chen, col 4, lines 1-3).
Regarding claim 70, the modified structure Jones-Chen discloses the hub has a shape of a cylindrical sleeve (Jones, fig 1, member 16).  
Regarding claim 71, the modified structure Jones-Chen teaches all limitations of claim 59, but the footwear securing member comprises a plurality of connecting bodies. However, applicant does not provide any unexpected result why there must be plurality of connecting bodies; therefore, It would have been obvious to one of ordinary skill in the art to duplicate the structure in case a user want to make it bigger or smaller as need. In re Hamza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance.
Regarding claim 72, Jones teaches a footwear securing member comprising a section of a first material, wherein the first material is polymeric (i.e. rubber, figs 1-6, member 12, para 0016), the section having at least a top surface (fig 6) and a bottom surface (fig 5), the footwear securing member comprising 
at least one connecting body of a second material (figs 1-6, member 12, para 0016); the connecting body comprising 
a hub (figs 1-6, member 16) being configured to connect to an object, the hub having a proximal end and a distal end, the hub extending at least partially between the top surface and the bottom surface.
a toe bail reinforcement comprising a first toe bail hub and a second toe bail hub spaced apart from each other, each hub having a proximal end, a distal end and an intermediate section therebetween (fig 6 annotated below); 

    PNG
    media_image1.png
    524
    716
    media_image1.png
    Greyscale

wherein the footwear securing member is configured to fit horizontally around a footwear and the toe bail reinforcement is located in a portion of the footwear securing member that is in contact with a toe box of the footwear and not on the underside of the footwear during use (fig 1).  
 Jones does not teach the connecting body comprising a flange radially projecting from the hub, the flange being encapsulated by and the surface of the flange fused with the first material; a toe bail flange radially projecting from each hub within the respective intermediate section; and a bridge piece extending between the first toe bail hub and the toe bail second hub.
Chen teaches a footwear structure having a connecting body (figs 14-21, member 102) comprising a flange radially (fig 15, member 120) projecting from the hub, the flange being encapsulated by and the surface of the flange fused with the first material (fig 20); 
a toe bail flange (fig 15, members 106 and 116) radially projecting from each hub within the respective intermediate section; and a bridge piece (figs 15-20, members 102 and 104) extending between the first toe bail hub and the toe bail second hub.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Jones by using the connecting body of Chen, in order to prevent the connecting body from pulling out of the first material (Chen, col 4, lines 1-3).
Regarding claim 74, the modified structure Jones-Chen teaches all limitations of claim 72 and Chen further teaches the toe bail flanges and the bridge are encapsulated by the first material (fig 20).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Jones by encapsulating the connecting body, as taught by Chen, in order to prevent the connecting body from pulling out of the first material (Chen, col 4, lines 1-3).
Regarding claim 75, the modified structure Jones-Chen discloses the toe bail reinforcement is of the second material (i.e. metal, Jones, para 0016 and i.e. plastic, Chen, col 5, lines 8-9) which is harder than the first material (i.e. rubber, Jones, para 0016).  It is clear that metal or plastic is harder than rubber.  
Regarding claim 76, the modified structure Jones-Chen teaches all limitations of claim 72 and Chen further teaches the toe bail flanges and bridge piece are fused (i.e. mold, col 4, lines 18-20)with the first material such that the interface between the flange and bridge piece and the first material consists of the first material and the second material (fig 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Jones by using the fusing technique, as taught by Chen, in order to prevent the connecting body from pulling out of the first material (Chen, col 4, lines 1-3).
Regarding claim 78, the modified structure Jones-Chen discloses the toe bail hubs each have a shape of a cylindrical sleeve (Jones, fig 1, member 16).  
Regarding claim 79, Jones teaches a footwear securing member comprising a section of a first material  (i.e. rubber, figs 1-6, member 12, para 0016), the section having at least a top surface (fig 6) and a bottom surface (fig 5), the footwear securing member comprising
a toe bail reinforcement body of a second material comprising a first toe bail hub and a second toe bail hub spaced apart from each other, each hub having a proximal end, a distal end and an intermediate section therebetween (fig 6 annotated above); 
wherein the footwear securing member is configured to fit horizontally around a footwear and the toe bail reinforcement body is located in a portion of the footwear securing member that would be in contact with a toe box of the footwear and not on the underside of the footwear during use (fig 1).  
Jones does not teach a toe bail flange radially projecting from each hub within the respective intermediate section; and a bridge piece extending between the first toe bail hub and the toe bail second hub, wherein the toe bail flanges and the bridge are encapsulated by the first material.
Chen teaches a footwear structure having a connecting body (figs 14-21, member 102) comprising a toe bail flange (fig 15, members 106 and 116) radially projecting from each hub within the respective intermediate section; and 
a bridge piece (figs 15-20, members 102 and 104) extending between the first toe bail hub and the toe bail second hub, wherein the toe bail flanges and the bridge are encapsulated by the first material (fig 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Jones by using the connecting body of Chen, in order to prevent the connecting body from pulling out of the first material (Chen, col 4, lines 1-3).
Regarding claim 80, the modified structure Jones-Chen discloses the footwear securing member is configured to fit around a footwear upper and wherein the connecting body is located in a portion of the footwear securing member that is in contact with the footwear upper during use (Jones, fig 1).  
Regarding claim 81, the modified structure Jones-Chen discloses the connecting body couples via a link to a traction member that extends along the underside of the footwear (Jones, fig 1).  

Claim(s) 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (2011/0258878) and Chen (4,922,636) as applied to claim 59 above, and further in view of Sussmann (5,737,854).
 Regarding claims 68-69, the modified structure Jones-Chen teaches all limitations of claim 59 except the hardness of the first material is in the range of about Shore A 25 to 65, or is within an equivalent range on a different hardness scale, and the hardness of the second material is about at least Shore A 70 or harder, or has an equivalent minimum hardness on a different scale.  
Sussmann teaches a footwear securing member having the hardness of the first material is in the range of about Shore A 25 to 65 (figs 1-2, members 3-4, col 3, lines 11-12), or is within an equivalent range on a different hardness scale, and the hardness of the second material is about at least Shore A 70 or harder (figs 1-2, member 2, col 3, lines 12-13), or has an equivalent minimum hardness on a different scale.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Jones by using the relationship hardness of Sussmann, in order to provide better abrasion-resistant (Sussmann, col 1, line 42).
Claim(s) 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (2011/0258878) in view of Chen (4,922,636) and Sussmann (5,737,854).
Regarding claim 82, Jones teaches a footwear securing member comprising a section of a first material, the section having at least a top surface and a bottom surface (i.e. rubber, figs 1-6, member 12, para 0016), the footwear securing member comprising 
at least one connecting body of a second material (i.e. metal, figs 1-6, member 12, para 0016), wherein no adhesive agent other than the first material and the second material is used at the interface (fig 1, para 0016), the connecting body comprising:
a hub (figs 1-6, member 16) being configured to connect to an object, the hub having a proximal end and a distal end, the hub extending at least partially between the top surface and the bottom surface.
Jones does not specifically teach the connecting body comprising a flange radially projecting from the hub, the flange being encapsulated by the first material forming a fused interface between the flange and the first material and 
wherein the first material and the second material are polymeric and, wherein the hardness of the first material is in the range of about Shore A 25 to 65 and wherein the hardness of the second material is about at least Shore A 70 or harder.   
Chen teaches a footwear structure having a connecting body (figs 14-21, member 102) comprising a flange radially (figs 14-21, member 106) projecting from the hub, the flange being encapsulated by the first material forming an interface between the flange (fig 20, members 134 and 138) wherein the second material are polymeric (col 5, lines 13-14), and the flange being encapsulated by the first material forming a fused interface between the flange and the first material (i.e. mold, col 4, lines 18-20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Jones by using the fusing technique and replacing the connecting body, as taught by Chen, in order to prevent the connecting body from pulling out of the first material (Chen, col 4, lines 1-3).
While the modified structure Jones-Chen teaches all limitations of claim 82, but the hardness of the first material is in the range of about Shore A 25 to 65 and wherein the hardness of the second material is about at least Shore A 70 or harder.   
Sussmann teaches a footwear securing member having the hardness of the first material is in the range of about Shore A 25 to 65 (figs 1-2, members 3-4, col 3, lines 11-12) and wherein the hardness of the second material is about at least Shore A 70 or harder (figs 1-2, member 2, col 3, lines 12-13.   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Jones by using the relationship hardness of Sussmann, in order to provide better abrasion-resistant (Sussmann, col 1, line 42).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 59-64, 67-72, 74-76, and 78-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,004,296 (herein after Bunch) in view of Chen (4,922,636). Bunch teaches a footwear securing member having connection member wherein the connection member comprising hubs, flanges and a bride between hubs and the flanges, wherein the connection members embedded and fused in the footwear securing members and wherein the footwear securing members material is softer than the connecting member material wherein the structure is capable to fit around a footwear and not the underside of the footwear. However, Bunch does not teach the first material and the second material are polymeric and the surface of the flange is fused with the first material.
Chen teaches a footwear structure having the first material and the second material are polymeric and the surface of the flange is fused with the first material. (i.e. mold, col 4, lines 18-20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Bunch by using the fusing technique, as taught by Chen, in order to prevent the connecting body from pulling out of the first material (Chen, col 4, lines 1-3).
Response to Arguments
Applicant’s arguments, date 08-29-2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732